 1
                                                      JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   GRETHER A. D.,                       )    NO. CV 20-3356-E
                                          )
12                    Plaintiff,          )
                                          )
13        v.                              )    JUDGMENT
                                          )
14   ANDREW SAUL, Commissioner of         )
     Social Security,                     )
15                                        )
                      Defendant.          )
16                                        )
                                          )
17

18        IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19   judgment is granted and judgment is entered in favor of Defendant.
20

21             DATED: April 28, 2021.
22

23                                                 /S/
                                             CHARLES F. EICK
24                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28
